[Cite as State v. Curry, 2013-Ohio-2256.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                  :      OPINION

                 Plaintiff-Appellee,            :
                                                       CASE NO. 2012-A-0006
        - vs -                                  :

DEANTHONY B. CURRY,                             :

                 Defendant-Appellant.           :


Criminal Appeal from the Ashtabula County Court of Common Pleas.
Case No. 2011 CR 271.

Judgment: Reversed and remanded.


Thomas L. Sartini, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, Ashtabula County Courthouse, 25 West Jefferson Street, Jefferson, OH
44047-1092 (For Plaintiff-Appellee).

Timothy Young, Ohio Public Defender, and Francisco E. Luttecke, Assistant Public
Defender, 250 East Broad Street, Suite 1400, Columbus, OH 43215-9308 (For
Defendant-Appellant).



TIMOTHY P. CANNON, P.J.

        {¶1}     Appellant, Deanthony B. Curry, appeals the sentencing entry of the

Ashtabula County Court of Common Pleas. For the reasons that follow, we reverse and

remand the matter for proceedings consistent with this opinion.

        {¶2}     Appellant pled guilty to attempted complicity to aggravated robbery, a

felony of the second degree. At the sentencing hearing, appellant was advised that he
was sentenced to four years in prison with a three-year term of post-release control.

Appellant’s sentence was subsequently journalized. In the sentencing entry, the trial

court also ordered appellant to “pay any and all prosecution costs, court appointed

counsel costs, and any fees permitted pursuant to O.R.C. Section 2929.18(A)(4).”

         {¶3}   Appellant filed a notice of appeal and alleges the following:

         {¶4}   “The trial court erred in failing to notify Mr. Curry in open court that it was

imposing court costs and fees, or the consequences of failing to pay said costs and

fees.”

         {¶5}   In the written judgment entry of sentence, the trial court ordered appellant

“to pay any and all prosecution costs, court appointed counsel costs, and any fees

permitted pursuant to” R.C. 2929.18(A)(4). At appellant’s sentencing hearing, the trial

court did not notify appellant that he was subject to pay any costs or fees. Appellant

argues that the order to pay court-appointed counsel fees and any fees permitted

pursuant to R.C. 2929.18(A)(4) is improper because the trial court failed to state that it

was imposing these penalties at the sentencing hearing.

         {¶6}   Crim.R. 43(A)(1) provides: “[t]he defendant must be physically present at

every stage of the criminal proceeding and trial, including * * * the imposition of

sentence[.]”

         {¶7}   [T]his court has held that a reversible error occurs when a trial

                court’s final sentencing judgment orders an additional sanction that

                was not referenced during the sentencing hearing. * * * As part of

                our analysis in [State v.] Clark, we expressly applied the foregoing

                holding to an order concerning the payment of additional fees under




                                               2
             R.C. 2929.18(A)(4); i.e., if such an order was not discussed during

             the oral sentencing hearing, it cannot be imposed in the final

             judgment.    State v. Tucholski, 11th Dist. No. 2011-Ohio-0069,

             2012-Ohio-5591, ¶31, citing State v. Clark, 11th Dist. No. 2006-A-

             0004, 2007-Ohio-1780, ¶35, reversed on other grounds, 119 Ohio

             St.3d 239.

      {¶8}   The state has conceded that the trial court did not make a reference to

fees under R.C. 2929.18(A)(4) during appellant’s sentencing hearing, which is

confirmed by the sentencing transcript. As the trial court failed to employ the proper

procedure for requiring appellant to pay the fees under R.C. 2929.18(A)(4), the case is

remanded for a new sentencing hearing. At this hearing, the trial court shall properly

inform appellant of the imposition of the fees under R.C. 2929.18(A)(4) and afford

appellant an opportunity to raise any permissible objection. Tucholski, supra, citing

State v. Lewis, 11th Dist. No. 2010-P-0070, 2011-Ohio-3748.

      {¶9}   Appellant’s assigned error is with merit.    Based on the opinion of this

court, the judgment of the Ashtabula County Court of Common Pleas is hereby

reversed, and this matter is remanded solely in regard to the imposition of the additional

fees/costs under R.C. 2929.18(A)(4).



DIANE V. GRENDELL, J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                            3